DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MARIA GUEVARA,
                              Appellant,

                                     v.

                      WINN-DIXIE STORES, INC.,
                              Appellee.

                               No. 4D18-936

                               [April 4, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 16-
013761 (03).

  Nichole J. Segal of Burlington & Rockenbach, P.A., West Palm, and
Gary D. Gelch of Gelch & Associates, P.A., Plantation, for appellant.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.